DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 11/18/2020 were reviewed and are acceptable.
Specification
The specification filed on 11/18/2020 was reviewed and is acceptable.
Claim Objections
Claim 1 is objected to because of the following informalities:  “an contact layer” in line 8 should be replaced with --a contact layer-- in order to be grammatically correct.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the iron wire” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7, 10-13, 15, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shivanath et al. (US 2015/0244004 A1).
Regarding claim 1, Shivanath et al. discloses a method of forming an interconnect for a solid oxide fuel cell stack (Title), the method comprising:
contacting an interconnect powder (blended Cr and Fe elemental powders, [0015]) located in a die cavity ([0018]) with iron (see [0020] which describes “Fe-rich regions”), the interconnect powder comprising chromium and iron (blended Cr and Fe powders, [0015]);
compressing the interconnect powder to form an interconnect (pressed in a hydraulic or mechanical press to produce a part having the desired interconnect shape, [0015]) comprising ribs (10) and fuel channels (8) on a first side of the interconnect ([0013]; also as shown in Fig 1A), such that iron is 
sintering the interconnect ([0016]), such that the iron forms a contact layer on the tips of the ribs having a higher iron concentration than a remainder of the interconnect ([0020]).
Regarding claim 2, Shivanath et al. discloses all of the claim limitations as set forth above.
Shivanath et al. further discloses that the contacting comprises filling the die cavity with the interconnect powder and disposing the iron on portions of the interconnect powder (see [0026] which describes double filling of two different powders).
Regarding claim 6, Shivanath et al. discloses all of the claim limitations as set forth above.
Shivanath et al. further discloses that the iron comprises an iron powder (see [0020] which describes “Fe-rich regions” being formed from larger, i.e. coarse, particles) having an average particle size ranging from about 30 m to about 300 m (60 to 200 microns, [0028]).
Regarding claim 7, Shivanath et al. discloses all of the claim limitations as set forth above.
Shivanath et al. further discloses that the contacting comprises disposing the iron powder in the die cavity (see [0026] which describes double filling of two different powders), between recesses formed between ribs of a lower punch (as shown in Fig 2A), and then filling the die cavity with the interconnect powder (see [0026] which describes double filling of two different powders).
Regarding claim 10, Shivanath et al. discloses all of the claim limitations as set forth above.
Shivanath et al. further discloses forming a protective coating on a second side of the interconnect ([0017]), the second side comprising ribs and air channels ([0014]; also as shown in Fig 1A).
Regarding claim 11, Shivanath et al. discloses all of the claim limitations as set forth above.
Shivanath et al. further discloses using a first shoe to fill the die cavity with the interconnect powder (see [0026] which describes first pressing the part with the first powder), and wherein the contacting comprises depositing the iron powder on the interconnect powder using a second shoe, by 
Regarding claim 12, Shivanath et al. discloses all of the claim limitations as set forth above.
Shivanath et al. further discloses that the iron forms bumps on the tips of the ribs (under the broadest reasonable interpretation of “bumps”, it is submitted that the rib tips necessarily comprise “bumps” because no surface is perfectly smooth).
Regarding claim 13, Shivanath et al. discloses all of the claim limitations as set forth above.
Shivanath et al. further discloses that the sintering comprises partially co-diffusing the iron and the interconnect powder ([0020]).
Regarding claim 15, Shivanath et al. discloses a method of forming an interconnect for a solid oxide fuel cell stack (Title), the method comprising:
filling a die cavity ([0018]) with an interconnect powder comprising a chromium alloy (blended Cr and Fe elemental powders, [0015]);
compressing the interconnect powder to form an interconnect (pressed in a hydraulic or mechanical press to produce a part having the desired interconnect shape, [0015]) comprising ribs (10) configured to form fuel channels (8) on a first side of the interconnect ([0013]; also as shown in Fig 1A);
disposing iron on tips of the ribs (see [0020] which describes “Fe-rich regions” at the portions of the interconnect, such as rib tips, that comes into contact with the fuel cell; see also [0026] which describes that the coarse iron powder is applied after a first pressing); and
sintering the interconnect ([0016]), such that the iron forms a contact layer on the tips of the ribs ([0020]).
Regarding claim 17, Shivanath et al. discloses all of the claim limitations as set forth above.
m to about 300 m (60 to 200 microns, [0028]).
Regarding claim 18, Shivanath et al. discloses all of the claim limitations as set forth above.
Shivanath et al. further discloses that the iron powder is disposed on the rib tips by spraying or by screen printing (see [0026] which describes that the coarse iron powder is applied by any suitable method, e.g. wet or dry spray).
Allowable Subject Matter
Claim(s) 3-4, 8-9, 14, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is related to, inter alia, a method of forming an interconnect comprising:
(claims 3, 5, and 16) the iron comprises iron wire;
(claim 8) disposing the iron powder in recesses formed between ribs of an upper punch;
(claim 9) the contact layer extends to a depth ranging from about 5 m to about 1000 m;
(claims 14 and 19) forming a protective coating on a second side of the interconnect and forming a cathode contact layer on the protective coating.
Shivanath et al. (US 2015/0244004 A1)  is considered to be the closest relevant prior art to dependent claims 3-5, 8-9, 14, 16, and 19.  Shivanath et al. discloses most of the claim limitations as set forth above.

(claims 3, 5, and 16) Shivanath et al. explicitly discloses that the “Fe-rich regions” are formed using coarse iron powder (see e.g. [0020]), and there does not appear to be any reasonable basis for the skilled artisan to be directed towards the use of iron wires;
(claim 8) Shivanath et al. explicitly discloses that the powders are disposed within a die and then subsequently pressed between upper and lower punches (see e.g. [0018], and as shown in Fig 2A), and there does not appear to be any reasonable basis for the skilled artisan to be directed towards disposing either of the powders in the upper punch because it would reasonably fall out of the upper punch, i.e. the upper punch is upside down relative to the die;
(claim 9) Shivanath et al. is silent with respect to the depth of “Fe-rich regions”, and there does not appear to be any reasonable basis for the skilled artisan to expect the explicitly recited depth range because fuel cell interconnects may have various thicknesses, and thus various depth ranges;
(claims 14 and 19) Shivanath et al. explicitly discloses forming a protective coating on a second side of the interconnect after sintering (see e.g. 0017), and there does not appear to be any reasonable basis for the skilled artisan to be directed towards applying another contact layer over the protective coating.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        02/08/2022